 



EXHIBIT 10.18
Summary of Employment Agreements
December 31, 2007

                                      Length of Severance Period   Employee  
Title   Termination   Change of Control  
Bahram Akradi
  CEO          NA   NA
Mike Gerend
  President/COO   18 mos.   21 mos
Mike Robinson
  EVP   18 mos.   21 mos
Mike Brown
  SVP   18 mos.   12 mos.
Eric Buss
  EVP   18 mos.   12 mos.
Mark Zaebst
  EVP   18 mos.   12 mos.
Jeff Zwiefel
  SVP   18 mos.   12 mos.

Non-compete term of 18 months across all employees in the event of a
“Termination” situation and 24 months across all employees in the event of a
“Change of Control” situation.

